Citation Nr: 1137215	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  02-13 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling prior to March 1, 2005, and rated 70 percent disabling from March 1, 2005.

(A separate decision will be issued with regard to the issue of entitlement to an increased initial evaluation for diabetes mellitus with retinopathy and loss of sexual potency, currently evaluated as 20 percent disabling.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A May 2001 rating decision granted service connection for PTSD, and assigned a 50 percent disability rating, effective December 2, 1999.  The Veteran disagreed with the rating assigned and the effective date of the grant of service connection.  In a November 2005 rating decision, the RO increased the disability rating to 70 percent disabling, effective March 1, 2005.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet.App. 35 (1993).  In July 2006, these issues were remanded by the Board for further development.  Further, in a November 2008 decision, the Board denied entitlement to an earlier effective date for the grant of service connection for PTSD and remanded the issues of increased initial evaluations for further development.  In light of the Board's decision below, for clarification purposes, the Board has combined the initial increased rating issues into one issue.  

The Board observes that the United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, in the May 2001 rating decision, the RO granted a total disability rating based on individual unemployability, effective December 21, 2000, the date after his last day of employment as a cars salesman.  Moreover, the Veteran has been assigned a 100 percent combined service-connected disability rating since January 8, 2003.  Thus, the Board finds that there is no TDIU issue to be considered.  


FINDING OF FACT

From December 2, 1999, the Veteran's service-connected PTSD was manifested by intrusive thoughts, sleep impairment with nightmares, anxiety, depression, panic attacks, hypervigilance, periodic suicidal ideation, impaired memory and concentration, and avoidance and inability to establish and maintain effective relationships; but was not productive of total occupational and social impairment.


CONCLUSION OF LAW

From December 2, 1999, the criteria for the assignment of a schedular disability evaluation of 70 percent, but no higher, for the Veteran's service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).
Duty to Notify

The record shows that in a July 2006 VCAA letter, the appellant was informed of the information and evidence necessary to warrant entitlement to a higher initial rating for PTSD.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the Board recognizes that the July 2006 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issue on appeal in subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Although the present appeal involves the issue of a higher initial rating, VA believes that the Dingess/Hartman analysis must be analogously applied.  In the instant case, the July 2006 VCAA letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

At this point the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 5103(a) (West 2002), notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  In line with the reasoning set forth in these judicial decisions, it appears that the notice requirements addressed by the Court in Vazquez-Flores, supra, would not apply to initial rating claims such as the one now on appeal to the Board.  Moreover, the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez-Flores, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA treatment records and VA examination reports.  In its prior November 2008 remand, the Board directed the RO to obtain VA treatment records from December 2007 to the present as well as afford the Veteran another VA examination.  VA treatment records have been obtained and the Veteran was afforded a VA examination in January 2009.  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that the RO has substantially complied with the it's prior remand and has met its duty to assist.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).   

The Board concludes that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected PTSD warrants a higher initial disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Veteran's service connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under the criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 16 Vet.App. 436 (2002), stated that the symptoms listed in VA's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning under a hypothetical continuum of mental illness.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to the DSM-IV, a GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job). 

Factual Background

The Veteran has indicated that all of his treatment for this disability has been at the VA.  In pertinent part, a January 2000 VA treatment record showed that the Veteran reported having difficulty with relationships and being around people.  He stated that he was strict and demanding with his family, which cost him his son.  He also reported anergia and amotivation.  Work seemed to take everything out of him.  

A follow up March 2000 record showed that the Veteran reported the following symptoms: irritability; difficulty concentrating; history of impulsively spending money; history of speaking to fast; depressed mood; anhedonia; insomnia, restlessness, decreased energy; feeling of worthlessness; weird ideas such a predicting the future; worrying; anxiety; intrusive memories; recurrent dreams; flashbacks; avoidance; cut off from others; hypervigilant; and easily angered.  However, he denied hallucinations/delusions, panic attacks and obsessive compulsiveness.  His relationships were intense and unstable, but he had never tried suicide.  On physical examination, his mood was depressed and speech volume was low.  His thought processes were logical coherent and goal directed.  His abstract ability was intact and he denied suicidal ideation and aggressive/violent ideation.  His judgment and insight were fair.  He was diagnosed with provisional PTSD as well as major depressive disorder, anxiety disorder, undifferentiated somatoform disorder and simple phobia.  The GAF score assigned was 40.  In October 2000, the Veteran indicated that he experienced nightmares, flashbacks, history of paranoia, depression or mania, and panic or anxiety attacks.  

In April 2001, the Veteran underwent a PTSD assessment.  The Veteran reported nightmares, sleep disturbances, flashbacks and hypervigilance.  He indicated that his depression, anxiety, flashback and daytime intrusive thoughts diminished his concentration and short-term memory as well as increased his level of irritability.  He reiterated that he experienced marital and familial strife, social discomfort, occupational difficulties and the avoidance of most people.  The Veteran also provided that he thought about death, but not suicide.  Although he did not wish harm upon people, he would like to see negative events occur in their lives.  On psychological testing, the Veteran showed significant levels of depression and anxiety.  He felt anxious, agitated and tense.  He experienced sleep disturbance, inability to concentrate, confused thinking and forgetfulness.  He was also irritable and resentful much of the time.  He avoided close relationships.  The Veteran produced responses that were in-keeping with other veterans who participated in combat and a PTSD and major depressive disorder diagnoses was determined to be appropriate.  The GAF score given was 47.  

Follow up treatment records continued to show complaints of the same symptoms.  Another treatment record approximately in December 2001 indicated that the Veteran had been married three times and had one son with whom he was close, otherwise he had difficulty with interpersonal and intimate relationships.  He was working as a car salesman with a previous history of being a police officer, but had difficulties performing these jobs because of his mental illness symptoms.   

In his February 2002 notice of disagreement, the Veteran stated that he felt his rating should be 70 percent.  Further, in his September 2002 substantive appeal, the Veteran indicated that he should be at least rated as 70 percent disabling from April 2000, which was the last time he worked.  Although he acknowledged that he was a car salesman for a few months later in 2000.  He reported that he could not function in an occupation.  He had no friends and very little family contact.  He also provided that he stayed at home most days and even when he was working, he could not get along with his supervisors or co-workers.

The Veteran was afforded a VA examination in January 2003.  The Veteran reported sleep disturbance, nightmares and flashbacks.  He handled stress by isolating himself and got depressed and cried without relief.  He denied thoughts of suicide.  On memory testing, he was able to give the date, the current and past two presidents, and social security number.  He did similarities, differences and proverbs well.  He recalled three items of three that he had been asked to remember.  On mental status examination, the Veteran was casual and neat in his dress.  His moustache was well kept, but he had not shaved for six days.  He was cooperative, goal oriented and oriented to time, place and person.  He was able to organize his thoughts and express himself.  He spoke normal.  His affect was blunted and his mood was moderate depression.  There was no evidence of psychosis, delusion, hallucination or organicity.  His memory was fair and his judgment was good, but he had little insight.  The impression was PTSD, chronic, and depression, major.  A GAF score of 60 was given.  

In an April 2003 statement and subsequent February 2004 statement, the Veteran reported that he could not remember the names of anyone he served with in Vietnam or his college professors or classmates.  He forgot if he shut the garage door and had to return to check.  He also stated that he had three failed marriages and had never had a successful relationship.  He had no friends or relationship with his family, except his mother.  His relationship with his son had failed.  He also indicated that he had problems with his job as well as co-workers and supervisors.  He spent his days at home and had no desire to do anything.  He did not like any interaction and got very angry at the "stupidity' of the world.  He again reiterated that he experienced sleep disturbance, nightmares and flashbacks about Vietnam.  He provided that he could not handle any upset, complication or stressful situation.  He had continuous depression and angered easily and stayed in a state of irritation all the time.  

He was afforded another VA examination in April 2004.  The claims file was reviewed.  The Veteran reported that he experienced symptoms every day and every night.  He stated that he had disturbing dreams.  He denied any periods of remission and attended weekly counseling sessions with a social worker.  He also saw a psychiatrist monthly.  He reported the following symptoms: inability to sleep, lack of energy, feeling tired all the time, unhappy and depressed, and isolation.  He had trouble forming any significant relationships.  He had been divorced three times.  He had one adult son that lived with him who he got along with fairly well now, but had problems in the past.  He did the cooking, cleaning and laundry.  He knew simple math problems and could drive a car.  He also spoke to his mother on a regular basis.  There was no history of violence, but he thought about suicide.  However, he had made no attempts.  He was not sure what he might do about suicide in the future.  He indicated that he had no relationships and did no recreational activities.  

On physical examination, there was normal eye contact.  He was very casually dressed.  There was somewhat of a poverty of thought processes.  Speech was decreased in volume, but a normal rate.  There was little spontaneous speech.  His responses were logical, relevant and coherent.  There were no loose associations, tangentially or circumstantially.  In response to whether he had hallucinations, he indicated that he heard stuff at night, but could not understand anything that was said.  He did think about suicide and homicide, but would not commit homicide because he did not want to be locked up.  He experienced obsessive thoughts about an incident that happened in Vietnam.  He had panic attacks and got really nervous sometimes.  His mood was depressed and his affect was mood congruent.  He was oriented to person, place, time and situation.  Memory and judgment testing were  accurate.  The impression was depressive disorder, which the examiner indicated was not service-connected, and PTSD.  The current GAF was 50.  The symptoms related to PTSD were disturbing dreams, trouble forming relationships, anger and obsessive thoughts about Vietnam.  The symptoms related to depression were feeling tired all the time, unhappiness, loss of pleasure, weight gain and suicidal ideations.  

The Veteran continued to be treated at the VA.  These records basically showed the same symptoms.  On numerous occasions, the Veteran expressly denied suicidal and homicidal ideation.  However, he continued to report isolation, irritation, nightmares and intrusive thoughts, including strong olfactory memories.  Additional treatment records continued to show the same symptoms of depression and an inability to form relationships and an assessment of prolonged PTSD.  However, he denied suicidal thoughts or ideations.  Importantly, a January 2005 record showed an assessment of prolonged, chronic and severe PTSD.  The Veteran had severe limitations in social environment with no friends, activities, hobbies or interests.  He also had severe limitations in mood in that he experienced chronic sadness, guilt and bitterness, and employment in that he could not work or tolerate the stress of activities and interaction with others.  Follow up treatment records continued to show the same assessment.  However, the records also continued to show that the Veteran denied suicidal thought or ideations.   

The RO increased the Veteran's rating to 70 percent, effective March 1, 2005,  based on a VA treatment record of that date, which showed the same assessment as given in January 2005.  Importantly, a June 2005 record observed that the Veteran had a lot of obsessive thoughts, but still denied suicidal thoughts or ideations.   However, an October 2005 record indicated that the Veteran has some passive suicidal thoughts, but denied intent or plan.  Nevertheless, again, follow up treatment records showed that the Veteran denied any suicidal thoughts or ideations.  

In support of his claim, the Veteran submitted an August 2006 statement from his ex-wife, K.T., who was married to the Veteran from 1973 and 1979.  While she described the Veteran's inability to work and isolation during that time as well as problems with his relationships with his children and grandson, she indicated that she had a not had much recent contact with the Veteran.  He also submitted an August 2006 statement from a former co-worker, G.R.  She indicated that the Veteran had difficulty with his superiors and that he did not trust his supervisor or co-workers.  She observed that he was negative about everything and critical of people.  She provided that the Veteran was unable to have a personal relationship with her.  She indicated that the Veteran had withdrawn from everything.  Further, an August 2006 statement from D.T. provided that she had known the Veteran since November 1987 and had observed the following behaviors: emotional detachment, including inability to form and relationships; low self-esteem; irrational/impulsive behavior; difficultly falling and staying asleep; an overwhelming sense of injustice and loss of ambition resulting in the inability to maintain long-term employment; loss of interest in family and friends; and starting, but not completing projects.  The Veteran also submitted internet publications concerning PTSD.  

In another statement in January 2008, the Veteran reiterated the severity of his symptoms.  He provided that he had no life or friends and seldom left the house.  He stated that he had never told anybody that he did not think about suicide.  He also indicated that although his son lived with him, he did not have a good relationship with him.  He again stated that he had employment issues and an inability to hold down a job for a long period of time because he could not get along with co-workers or supervisors.  

A February 2008 VA suicide risk assessment showed that the Veteran endorsed thoughts of harming himself but the examiner found that he was not an imminent danger at that time.  However, follow up treatment records again showed that the Veteran denied suicidal as well as homicidal intent.  They also continued to show social isolation.  

The Veteran was afforded another VA examination in January 2009.  The claims file was reviewed.  The Veteran reported that he did not disagree with the current 70 percent rating, but rather the effective date of that rating as he was misdiagnosed in 1997.  The Veteran reported that he stayed home and had no friends or social life.  He indicated that he had flashbacks, sleep disturbance, hypervigilance, avoidance symptoms and nightmares.  Thoughts of Vietnam were always popping in and out of his mind.  He indicated that he nearly killed his boss after leaving his last job in 2000.  He had symptoms of claustrophobia.  He provided that these symptoms were severe and persistent.  There had been no remission in his symptoms and they had remained at approximately the same level.  His current regular treatment at VA was documented.  The Veteran reported a history of problems holding down a job for a long period.  The examiner noted a history of severe occupational impairment.  The Veteran also reported that he had been married three times and denied any social activities.  The examiner also observed that the Veteran's history and symptoms suggested severe social impairment.  

On mental status examination, the Veteran appeared relatively well groomed with good hygiene.  His manner was cooperative and courteous, but his affect was quite  flat.  His speech and communication were normal in rate, rhythm, tone and volume.  His thought processes were clear, logical, goal directed and coherent.  His thought content was relevant and appropriate.  He had no history of delusions or frank hallucinations, though he sometimes reported hearing vague sounds of voices.  His mood was flat and his affect was congruent.  He admitted to thoughts of suicide with no, plan, intention or history of action.  He admitted to past thoughts of homicide against a former supervisor, but no other homicidal ideation.  The Veteran was oriented in all spheres although he evidenced mild to moderate concentration and attention deficits.  He exhibited intact short-term and remote memory, as well as good general fund of information and estimated high level of intelligence.  His abstract reasoning and social judgment were intact.  

The Veteran came across as a bitter, angry individual with little tolerance for others and poor interpersonal skills.  His attention and concentration were impaired and his thoughts were preoccupied with his experiences in Vietnam.  He had problems with authority figures and the most effective way for him to deal with the outside world was to withdraw and isolate himself completely.  There was no significant impairment in the Veteran's basic activities of daily living, although he avoided others as much as possible.  With respect to his PTSD symptoms, the Veteran exhibited moderate to severe symptomatology of reexperiencing of trauma, including frequent intrusive recollections, frequent nightmares and occasional flashbacks.  His mood was very poor and he was in chronic psychological distress at a severe level.  He exhibited severe to extreme symptomatology of persistent avoidance and numbing of general responsiveness.  He had no social interactions.  He also experienced persistent increased arousal including serious symptoms of sleep disturbance, irritability, outbursts of anger, severe hypervigilance, poor concentration and exaggerated startle response.  The Veteran exhibited chronic psychological distress and impairment in his social and occupational functioning and met the criteria for severe PTSD.  He also exhibited serious symptoms of depression.  The diagnoses were PTSD, chronic, severe, and major depressive disorder, recurrent, severe, more likely than not secondary to PTSD and Vietnam trauma.  

The examiner concluded that the Veteran exhibited a long history of maladaptive adjustment in both occupational and social functioning.  There were severe impairments in the Veteran's ability to form effective relationships, especially with authority figures, which lead to chronic workplace difficulties.  He had never been able to maintain a long term relationship with a woman.  He had significant isolation, withdrawal and reclusiveness.  He had no support system or real activities in his life.  He avoided others as much as possible.  The examiner opined that the Veteran was totally disabled secondary to PTSD signs and symptoms.  The Veteran was unable to function adequately in gainful employment due to his symptoms.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for rating purposes.  

Analysis

The Board now turns to whether a higher rating is warranted for the Veteran's service-connected PTSD.  As previously noted, the RO originally assigned a disability evaluation of 50 percent for the Veteran's service-connected PTSD, effective December 2, 1999.  Moreover, the RO granted an increased disability rating from 50 percent to 70 percent, effective March 1, 2005, the date of a VA outpatient treatment record.  Accordingly, the Board must determine whether a rating in excess of 50 percent is warranted from December 2, 1999 to March 1, 2005, and whether a rating in excess of 70 percent is warranted from March 1, 2005.   

The Board recognizes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet.App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996).  Although the April 2004 VA examiner indicated that the Veteran's depressive disorder was not service-connected, the September 2009 VA examiner  determined that the Veteran's major depressive disorder was more likely than not secondary to PTSD and Vietnam trauma.  Thus, when resolving the benefit of the doubt in favor the Veteran, in the instant analysis, the Board has considered all of the Veteran's psychiatric symptoms, including those associated with his depression,  in determining whether a higher rating is warranted.

Initially, the Board finds that based on the medical evidence of record, the Veteran's disability picture has more nearly approximated the criteria for a 70 percent rating from December 2, 1999.  It appears that the Veteran's PTSD symptoms themselves have been consistent throughout the entire appeal period.  Significantly, with the exception of the January 2003 VA examination that assigned a GAF score of 60, throughout the appeal period, the Veteran had been assigned GAF scores between 41 and 50, which is indicative of serious symptoms, such as suicidal ideation or obsessional rituals.  Further, as early as March 2000, the Veteran was assigned a GAF score of 40 indicative of major impairment.  Moreover, although the Veteran denied it at times, the medical evidence does show a history of suicidal ideation at times as well as panic attacks and continuous depression throughout the appeal period.  

Further, the evidence also documented poor concentration and memory as well as anger issues and impaired impulse control.  The Veteran also experienced anger outbursts and continuous depression as documented in VA treatment records and VA examinations.  Moreover, there was also documentation of serious problems being able to maintain relationships as documented that the Veteran had been divorced three times and had no relationships whatsoever with the exception of his son.  In sum, the evidence showed that the Veteran had an inability to establish and maintain effective relationships that has existed throughout the entire appeal period.  

Importantly, there was also severe occupational impairment throughout the appeal period.  Lay statements showed problems with his supervisor and other co-workers.  Treatment records also indicated problems with being able to hold down a job.  Moreover, the January 2009 VA examiner did not indicate that the symptoms described has onset just recently.  In fact, he appeared to indicate a long history of severe symptoms.  Accordingly, although the evidence is unclear at times, the Board believes that this is a case were the positive evidence and the negative evidence is in a state of equipoise.  In sum, when resolving all benefit of the doubt in favor of the Veteran, a 70 percent rating is warranted, effective December 2, 1999.  See 38 U.S.C.A. § 5107(b); Fenderson.  

Nevertheless, the preponderance of the evidence is against a finding of total occupational and social impairment to warrant a disability rating of 100 percent.  Although the Veteran has been assigned GAF scores between 41 and 50 reflecting serious symptoms and the most recent VA examiner indicated that the Veteran had total social and occupational impairment, the Veteran's symptoms during this time period do not more nearly approximate the types of symptoms set forth as examples in the regulatory criteria for a 100 percent schedular rating.  For instance, the medical evidence of record clearly showed that the Veteran did not have persistent delusions or hallucinations, or grossly inappropriate behavior.  Further, even though there is evidence of thoughts of suicide, there is no medical evidence of persistent danger to hurting self or others.  Significantly, the Veteran has indicated on numerous occasions that he had no intent or plan.  The medical evidence of record showed that the Veteran was well-groomed.  In sum, the Veteran was able to maintain minimal personal hygiene, which was specifically determined at the most recent VA examination.  He was consistently alert and oriented to place and person, and his speech was primarily considered normal.  The medical evidence does not show any finding of gross impairment of thought processes or communication.  Further, although there was some report of memory problems, there was no medical finding that the Veteran's memory loss was to such an extent that the Veteran did not remember names of close relatives, his own occupation or his own name. 

The medical evidence also showed that the Veteran was able to perform his activities of daily living.  The most recent VA examination specifically stated that he could perform his activities of daily living.  With the exception of one instance when he was assigned a GAF of 40 in March 2000, the GAF scores assigned have primarily been between 41 and 50.  As mentioned above, a GAF score of 41 to 50 is indicative of serious symptoms such as suicidal ideation or obsessional rituals, which are criteria under the current 70 percent rating.  In other words, the GAF score predominantly assigned by medical professionals when treating the Veteran reflected the 70 percent rating criteria.  In sum, the degree of PTSD impairment is adequately contemplated by the current 70 percent rating.  

The Board also observes that in numerous statements of record, the Veteran himself has indicated that his PTSD should be appropriately considered 70 percent disabling and had not provided any lay evidence to show that a rating in excess of 70 percent would be warranted.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A.  § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In conclusion, an initial rating of 70 percent, but no higher, effective December 2, 1999, is warranted for the Veteran's service-connected PTSD.  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in Diagnostic Code 9411 for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

An initial rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD, effective from December 2, 1999.  To this extent, the appeal is granted subject to the law and regulations governing the payment of monetary benefits.   




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


